Citation Nr: 1646051	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-00 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher disability rating for residuals of left greater tuberosity fracture, currently evaluated at 10 percent prior to May 23, 2013 and 20 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to December 1977 and from January 1989 to June 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for a disability rating in excess of 10 percent for residuals of left greater tuberosity fracture.

In a September 2013 rating decision, the RO increased the Veteran's disability rating for residuals of left greater tuberosity fracture from 10 percent to 20 percent effective May 23, 2013.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status for both the period before and after May 23, 2013.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability when it is asserted that the unemployability is based, at least in part, upon functional impairment resulting from the underlying disability for which a higher rating is being sought.  The record reflects that the Veteran submitted a statement in May 2013 indicating that his disabilities have rendered him unemployable since 2003 and he wished to add this to his claim.  In a July 2013 telephone call, the Veteran clarified that his service-connected posttraumatic stress disorder, shoulder, and foot condition were what rendered him unemployable.  He submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability in October 2013.  The issue of entitlement to a TDIU has therefore been raised in connection with the claim for an increased rating for residuals of left greater tuberosity fracture, and it has been added to the above list of issues before the Board.

The Veteran previously requested the opportunity to present evidence at a Travel Board hearing.  In correspondence received in August 2014, however, the Veteran indicated that he wished to withdraw his request for a hearing before the Board and have his case be forwarded to the Board for a decision.  The Veteran reiterated that he did not wish to appear for a Board hearing in phone contacts made in January 2015 and January 2016.  The Board therefore finds that the Veteran has waived his right to present testimony at a hearing before the Board.

The Board acknowledges that the issues of entitlement to service connection for left and right knee conditions were perfected with the April 2013 submission of a statement in support of claim disagreeing with the denial of these claims in an April 2013 Statement of the Case, but the issue has not yet been certified to the Board.  The Board's review of the claims file reveals that the AOJ may still be taking action on this issue.  As such, the Board will not accept jurisdiction over the issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay, additional development is found needed in order for VA to meet its duty to assist the Veteran in substantiating the claims here on appeal.

The Veteran asserts that the severity of his residuals of left greater tuberosity fracture warrant a disability rating greater than the currently-assigned 10 percent prior to May 23, 2013 and 20 percent thereafter.

The Veteran was most-recently provided with VA examination to assess the severity of his left shoulder disability in August 2013.  At the examination, the examiner conducted range of motion studies for the left shoulder, and documented the Veteran's report that he has noticed limitation in range of motion of the left shoulder since the injury, with flare-ups causing him to "avoid[] activity."  No opinion was provided as to whether pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups or when the joint is used repeatedly over a period of time, or regarding the extent of any such additional limitation.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In evaluating disability of the joints, the RO must analyze evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Court has held that, in order to adequately portray the functional loss of musculoskeletal disabilities, examination reports must not only "express an opinion on whether pain could significantly limit functional ability during flare ups," but should also, if feasible, express any resultant loss in range of motion in terms of degrees of additional range of motion loss.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In a later case, the Court found that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that adequate joint testing for pain include range of motion performed under such conditions); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

On remand, the Veteran should be scheduled for an additional examination in order to assess the current severity and manifestations of his service-connected left shoulder disability.  Such examination must include testing for pain under the conditions listed in 38 C.F.R. § 4.59 and more in-depth questioning of the Veteran as to the frequency, severity, duration, and effect of flare-ups.

The Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability in October 2013, and previously submitted statements indicating that he had not been able to work since 2003 due to his service-connected disabilities: PTSD, residuals of left greater tuberosity fracture, and bilateral plantar fasciitis.  Although the Veteran submitted the applicable form, he did not include the requested information regarding his employment during the last five years he worked, and instead wrote "N/A."  It is possible that the Veteran misunderstood what was being asked as requesting information about employed during the last five years (2008-2013), rather than requesting employment information from the last five years he was employed (approximately 10/1997-10/2002).  On remand, the AOJ should contact the Veteran and request that he provide this information.

The Board further notes that a medical opinion has not yet been sought regarding the combined effect of the Veteran's service-connected disabilities on his ability to engage in various occupational tasks.  The Veteran has previously been awarded service connection for PTSD, residuals of left greater tuberosity fracture, and bilateral plantar fasciitis.  The Board finds that a VA examination should be scheduled to obtain a full occupational and educational history from the Veteran and to assess the Veteran's overall functional limitations when considering the combined effects of his service-connected disabilities, with a particular focus on impairment regarding occupational tasks.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

As the Board is remanding these matters for additional development, the AOJ should take action to obtain any outstanding of the Veteran's VA treatment records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all of the Veteran's outstanding VA treatment records from May 2013 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Contact the Veteran and request that he provide VA with information regarding his last five years of employment (including the name and address of employer, type of work, hours worked per week, etc...).  Although he previously submitted VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability in October 2013 and indicated that he was employed up until 2003, he did not provide an adequate response to this portion of the form.

3.  Thereafter, schedule the Veteran for a VA joints examination with an appropriate medical professional to assess the current severity of the Veteran's service-connected left shoulder disability.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should complete the following:

a.  Conduct full range of motion studies for both the left and right shoulders and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under each of the four following conditions:

               i)  on weight-bearing
ii) on nonweight-bearing
iii) on active motion
iv) on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that testing under each condition was performed.

b.  Provide specific findings as to the range of motion of each shoulder after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups and/or with extended use for the left shoulder.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the shoulder during flare-ups or after prolonged use should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.  

The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost (e.g. 'during flare-ups, the Veteran feels unable to lift arm at all/to 45 degrees/to 90 degrees or shoulder-level/to 180 degrees') cannot be feasibly determined, the examiner must explain why this information cannot be provided.  

d.  Comment on the functional impact of the Veteran's service-connected left shoulder disability on his activities of daily living, to include occupational activities.  To the extent possible, provide an opinion as to the resulting limitations on both physical and sedentary occupational tasks.   

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  

4.  After completing the development requested above, schedule the Veteran for appropriate VA medical examination(s) by an examiner or examiners with appropriate expertise to determine the overall impact of the Veteran's service-connected disabilities on his employability.  All findings should be reported in detail.  The examiner(s) must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner(s) must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination.  The examiner must elicit from the Veteran a full work and educational history.   

The AOJ should provide the examiner with a list of all the Veteran's service-connected disabilities.

The VA examiner must address the extent of functional and industrial impairment due to the combined effect of the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  This description may include an opinion on such questions as whether the Veteran's conditions preclude standing and/or sitting for extended periods (specifying the time limits), lifting more than a certain weight, or performing other specific tasks, such as those requiring extended concentration or fine motor skills, or result in impairment in the Veteran's ability to appropriately interact with supervisors, coworkers, and/or members of the public.  

The examiner(s) must comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work.

A clear rationale for all opinions expressed must be provided.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide an opinion.

5.  Thereafter, review the requested examination reports to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

6.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of entitlement to a higher disability rating for residuals of left greater tuberosity fracture and entitlement to a TDIU.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




